Russell, Chief Justice,
dissenting. I regret that I can not concur in the decision and opinion presented for adoption. In 1913 the City of Atlanta procured the passage by the General Assembly of Georgia of “An act to amend an act establishing a new charter *273for the City of Atlanta, approved February 28, 1874, and the several acts amendatory thereof, and for other purposes.” This act establishing a new charter is exhaustive of nearly any imaginable contingency which would require action on the part of the municipal corporation to which it was granted. So much so that it includes ninety-eight pages (507-604). The acts follow a prelude, which I quote: “Whereas the present charter of the City of Atlanta contains many obsolete provisions and others whose purposes have been executed, and furthermore requires amendment in many particulars: Therefore be it enacted by the General Assembly of the State of Georgia, and it is hereby enacted by authority of the same, that the act establishing a new charter for the City of Atlanta, approved February 28, 1874, and the several acts amendatory thereof, be and the same are hereby amended as follows:” It is not necessary for present purposes to refer to the first 214 sections, but in this act of the legislature it is provided in section 215(b) that “Whenever ten per cent, of the registered voters, as disclosed by registration sheets of the last preceding general municipal election, shall request, in a petition filed in the office of the clerk of council of said city, the submission of an ordinance or resolution, the substance of which is incorporated in said petition, for adoption by vote of the people, an election shall be called therefor within thirty days after same has been read in council. If at said election said resolution or ordinance receives a majority of the votes cast, it shall become operative and can not be thereafter repealed except by an election similarly called. Provided, however, if the mayor and general council adopt the resolution or ordinance so petitioned for, then no election shall be called.” There are subsequent provisions of the charter referring to initiative and referendum elections held at the same time as regular municipal elections, which, however, are not pertinent here. This court held, in Green v. Atlanta, 162 Ga. 641 (supra), in which attorneys of the City of Atlanta appeared for the purpose of upholding the ordinance now before this court for consideration: “1. The court did not err in holding section 1 'of the ordinance in question to be valid as against the contention that it is void because unreasonable. 2. The court did not err in holding the ordinance and election held thereunder valid as against the contention that they were void because based on an unconstitutional statute— *274that the statute was unconstitutional on the ground that a referendum is contrary to a republican form of government. This question can not be determined in a court of equity, and is not a justiciable question; on the contrary, it is a matter to be determined by the legislature. 3. Section 215(b) of the act amending the charter of the City of Atlanta is not void on the ground that it deprives the plaintiff of ‘ due process of law.’ 4. The court did not err in rendering a judgment holding said section of the ordinance valid as against article 3, section 7, paragraph 8, of the constitution of Georgia (Civil Code, (1910), § 6437), which provides: ‘No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.5 5. The court did not err in holding the second section of the ordinance invalid on the ground that the mayor and council were without authority to abandon or surrender the power conferred on them.55
In the course of the opinion Mr. Justice Gilbert, speaking for the entire court, said: “2. The next contention is that the ordinance and the election held thereunder are void, because the same are based on a void act of the legislature; that section 215(b) of the act amending the charter of the City of Atlanta is void, because it undertakes to delegate legislative authority to the people at large, and not to elected representatives forming a body legislative in character. As we construe this contention, it is similar to the contention made in Pacific States Telephone &c. Co. v. Oregon, 223 U. S. 118 (32 Sup. Ct. 224, 56 L. ed. 377). The attack in that case was on the statute passed by the legislature of the-State of Oregon and submitted for approval to a popular vote of the people of that State; thus the question was as to the constitutionality of what is known as the ‘ initiative and referendum.5 The opinion was written by Mr. Chief Justice White, and the opening sentences of the opinion are as follows: ‘We premise by saying that while the controversy which this record presents is of much importance, it is not novel. It is important, since it calls upon us to decide whether it is the duty of the courts or the province of Congress to determine when a State has ceased to be republican in form and to enforce the guarantee of the constitution on that subject. It is not novel, as that question has long, since been determined by this court conformably to the practice of the govern*275ment from the beginning to be political in character, and therefore not cognizable by the judicial power, but solely committed by the constitution to the judgment of Congress.5 In the case of Kiernan v. Portland, 57 Ore. 454 (111 Pac. 379, 112 Pac. 402, 37 L. R. A. (N. S.) 332), will be found an elaborate discussion of the question, in which many authorities are cited. Thus it will appear as well settled, that the question of the power of a State or municipality to submit a referendum like that indicated in section 1 of the ordinance is not a justiciable question, but rests solely within the wisdom and judgment of the legislative branch of the government. As to the wisdom and desirability of such legislation, the courts have no concern. In the language of Mr. Justice Brewer: ‘Here the single question is one of power. We make no laws. We change no constitutions. We inaugurate no policy. When the legislature enacts a law, the only question we can decide is, whether the limitations of the constitution have been infringed upon.5 .. . Instances of such delegation of power are found in our local option and fence laws, numerous municipal charters submitted both as a whole and as to separate parts, road laws, change of county site, the issuance of bonds, the formation of school districts, the levy of school tax, and the like. The constitution of Georgia declares (article 1, section 1, paragraph 1, Civil Code (1910), § 6357: ‘All government, of right, originates with the people, is founded upon their will only, and is instituted solely for the good of the whole.5 Again, in section 5 of the same article, paragraph 1, it provides: ‘ The people of this State have the inherent, sole, and exclusive right of regulating their internal government.5 Civil Code (1910), § 6393. . . This court has said: ‘Under our form of government, where the people rule, and where the representatives in the legislature are but the agents of the people and act alone for them, it would seem that, when the wishes of the people as to whether a proposed act should become a law can be clearly ascertained by an election, this mode would be consonant with the genius and form of our government. The fundamental law of the State, and even particular sections thereof, is, and has been, left to be determined by a vote of the people. If the constitution, the organic law of the State, has been made to depend upon the vote of the people, it is not easy to perceive why a local law, an act affecting a particular community, should not be determined by a vote of *276the people of that locality. It has been the practice in this State for more than half a century to leave local questions, such as the location of county sites, the building of public houses, municipal charters and amendments thereof, to the vote of the people to be affected thereby. Such laws have never been thought to be unconstitutional. See Cooley, Const. Lim. 748, 749.' Caldwell v. Barrett, 73 Ga. 604. Decisions of other States apparently taking a contrary view are generally found to concern facts of a different nature, and falling within the second classification above stated. At any rate, they are not binding authority here.
“3. It is also contended that section 215(b) is void, because it is in conflict with article 1, section 1, paragraph 3, of the constitution of the State of Georgia (Civil Code (1910), § 6359), which provides: ‘No person shall be deprived of life, liberty, or property, except by due process of law/ . . The act is not open to this objection. . .
“4. It is also contended that section 215(b) of the act is unconstitutional and void, because it violates article 3, section 7, paragraph 8, of the constitution of Georgia (Civil Code (1910), § 6437), which provides: ‘No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof/ The title of the act is as follows: ‘An act to amend an act establishing a new charter for the City of Atlanta, . . and the several acts amendatory thereof, and for other purposes/ We do not think the act subject to this criticism. In a long series of decisions, beginning at a very early date, this court has decided that all doubts as to the constitutionality of an act will be resolved in favor of its validity, and also that under the usual caption to acts providing for municipal charters, such as the one now under consideration, great liberality is to be allowed, and the legislation may include any provisions in the act which are germane to the general subject embraced, and this would include any matters within the usual powers conferred upon a municipality. Allen v. Tison, 50 Ga. 374; Mayor &c. of Macon v. Hughes, 110 Ga. 795, 804 (36 S. E. 247); Mayor &c. of Americus v. Perry, 114 Ga. 871 (40 S. E. 1004, 57 L. R. A. 230) ; Welborne v. State, 114 Ga. 793, 821 (40 S. E. 857); Oglesby v. State, 121 Ga. 602 (49 S. E. 706); Town of Poulan v. A. C. L. R. Co., 123 Ga. 605 (4) (51 S. E. 657); Banks v. State, 124 Ga. *27715 (52 S. E. 74, 2 L. R. A. (N. S.) 1007); City of Cartersville v. McGinnis, 142 Ga. 71 (82 S. E. 487, Ann. Cas. 1915D, 1067).* It is true this court held that section 2 of the ordinance was invalid, because it was delegation of power to the Federal government to fix the salaries of firemen, which was ultra vires; but that does not affect a proper ruling in the case at bar.
The case of Nance v. Key, 183 Ga. 244 (188 S. E. 32), in which this court affirmed a judgment dismissing the action on general demurrer, is not at all in point in the consideration of the case now before us. The petition was brought by Steve Nance and J. A. Harper in an effort to enforce the provisions of the ordinance voted on by the qualified voters of Atlanta on December 2, 1925 (the same ordinance which it is sought to enforce in the case at bar), fixing the pay of firemen in the City of Atlanta. It was agreed that all issues of fact as well as of law be passed upon by the trial judge. Though the defendants filed an answer and much evidence was introduced both by the plaintiff and the defendant, the court finally sustained demurrers to the petition and dismissed the action. As it appeared from the petition that neither of the plaintiffs was a member of the fire department of Atlanta, this court held that the judge correctly sustained the demurrers, because the “rights claimed under said alleged ordinance, which is relied upon, are private rights vested solely in the individual members of the fire department, and any right of action that might exist to compel performance under said ordinance accrues solely to the individual members of the fire department. If any duties are created under said ordinance, such duties are private and not public, and therefore plaintiffs, having no special interest in the enforcement of said ordinance, and having suffered no pecuniary loss on account of the alleged failure of the defendants to comply with said ordinance, have no right of action against these defendants or either of them for the relief prayed.” As related to the General Assembly of the State, a municipal corporation stands in the same position that the General Assembly occupies in regard to the constitution of the State, and in the construction of legislative enactments the same rule must be applied where the .acts of municipal corporations are under consideration. There can be no repeal of a charter provision by implication, except where a later act expressly contradictory upon the same subject has been *278enacted (Swinson v. Dublin, 178 Ga. 323, 173 S. E. 93), and there has been no legislative enactment subsequent to the act of 1913 which I can find which expressly repeals the provision relating to initiative and referendum applicable to the fire department of the City of Atlanta. It is a general principle that repeals by implication are never favored; and this will be particularly true in a case where one is required, either voluntarily or by means approaching duress, to contribute to the foundation of a fund for a common purpose to which he, in conjunction with the city, contributed. See Trotzier v. McElroy, 182 Ga. 719 (186 S. E. 817).
In the proposed opinion it is said that “it is only necessary to deal with one ground of the general demurrer. . . That ground is that the ‘ ordinance ’ fixing the pay of firemen of the City of Atlanta ‘ is not such an ordinance as may be adopted under the initiative provisions of the charter of the City of Atlanta.’ ” It is further said, in substance, that we are not concerned whether the making of provision for the salaries of firemen is a legislative, administrative, executive, or quasi-judicial function. Further it is said that where there is any conflict with the present provisions of the charter and the provisions of this section, the latter shall prevail.' The quotation embodied in the opinion is taken from an amendment to the charter of the City of Atlanta passed in 1933. Read in connection with its context, it must be construed as a statement that the initiative and referendum provisions of the far more exhaustive amendment of the city charter of 1913 are abrogated, destroyed, and repealed by implication, and in consequence the decisions of the Supreme Court to which reference has been made are of no further value. I can not concur in the opinion that even a subsequent act of the General Assembly can lawfully destroy inherent rights which have been conferred by the law-making power, whereby payment of just obligations for which value has been received can be arbitrarily and ruthlessly evaded by the destruction of contraetural rights. Such an act would be violative of the provisions of both the State and Federal constitutions inhibiting the passage of laws impairing the obligations of contracts. Constitution of Georgia, article 1, section 3, paragraph 2 (Code of 1933, § 2-302); Constitution of the United States, article 1, section 10, paragraph 1 (Code of 1933, § 1-134). Before I could concur in the opinion as presented, I should have to agree to the *279proposition that courts are empowered to pass legislation which they think is better for those affected than that which the legislature was empowered to pass, and disregard the language of Mr. Justice Brewer, as quoted by Mr. Justice Gilbert in the Green case, supra: “Here the single question is one of power. We make no laws. We change no constitutions. We inaugurate no policy. When the legislature enacts a law, the only question we can decide is, whether the limitations of the constitution have been infringed upon.” Before I could concur in the opinion, I should have to bring myself to the point of overruling the decisions of this court in Green v. Atlanta, 162 Ga. 641 (supra), and Trotzier v. McElroy, 182 Ga. 719 (supra), without there ever having been a motion made up to this time to overrule these decisions, which can not be overruled except by the concurrence of all the members of this court. Before I could concur in this opinion, I would have to forget the provisions of the constitutions of Georgia and of the United States which protect contract rights from violation. As I am unable to concur in either of these propositions, I find myself obliged, by my oath of office, to dissent.